Citation Nr: 1022295	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-31 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
schizophrenia reaction, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
Appellant's spouse

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1945 to 
October 1949; September 1950 to September 1953; and October 
1955 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued the Veteran's 10 percent 
rating for schizophrenia reaction, paranoid type.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in March 2010.  A transcript of 
the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 10 percent for 
his schizophrenia disability.  The Veteran's spouse testified 
that the Veteran's manifestations of schizophrenia, including 
jumpiness and readiness to fight, are not caused by his 
stroke.  The Veteran also contends that if VA has determined 
that he is incompetent to handle his financial affairs, than 
his service-connected psychiatric disability should be rated 
higher than 10 percent.  

A VA examination was conducted in November 2005.  The 
examiner diagnosed the Veteran with schizophrenia by history, 
depressive disorder not otherwise specified (NOS), and rule 
out cognitive disorder with possibly emerging psychotic 
features.  The examiner noted that the Veteran's descriptions 
of hallucinations are not typical of true schizophrenia.  
Recently it appears that he has had more problems with 
depression and it is significant to note that he continues to 
grieve the loss of his wife.  With his advancing age his 
cognitive decline may be independent of his original 
diagnosis of schizophrenic reaction.  Currently most of his 
symptoms are more related to mood than psychosis, and his 
impairment of concentration and memory might be more likely 
secondary to dementia than to anything else.  

A VA examination was conducted in March 2007.  The Veteran 
was given diagnoses of schizophrenia, paranoid type, major 
depressive disorder, alcohol abuse, and cognitive disorder 
NOS.  The examiner noted that it is clear that the majority 
of the Veteran's behavioral cognitive problems do not have 
anything to do with his service connected schizophrenia 
condition, but rather are a function of stroke related 
cognitive changes, excess alcohol consumption, and 
depression, which had a much latter onset than the service-
connected schizophrenia.  

The Veteran's wife testified that many of the Veteran's 
psychiatric symptoms are not due to his stroke, but rather 
that she believes they are due to his service-connected 
psychiatric disability.  It therefore appears that the March 
2007 VA examiner may have based his opinion on an incorrect 
or at least incomplete factual basis regarding what symptoms 
are attributable to the Veteran's service connected 
disability.   See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (a medical opinion based on an inaccurate factual 
premise is not probative).  Furthermore, neither the November 
2005 or March 2007 VA examiners clearly delineated which 
symptoms are due to the Veteran's service connected 
schizophrenia reaction, paranoid type, disability, and which 
are due to cognitive problems caused by his stroke or other 
mental disorders.  

Thus, a new VA examination and opinion should be provided 
regarding the severity of the Veteran's schizophrenia 
reaction, paranoid type, disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 
(c).

Additionally, the Veteran has not been provided with any 
notice concerning laws regarding degrees of disability or 
effective dates pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  This also should be accomplished on remand.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Send the Veteran a VA letter regarding 
his increased rating claim pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Schedule the Veteran for a VA medical 
examination for the purpose of determining 
the current severity of his service-
connected schizophrenia reaction, paranoid 
type, disability.  A thorough examination 
of the Veteran should be conducted.  

The examiner must specifically note all of 
the psychiatric and cognitive symptoms the 
Veteran currently manifests and provide an 
opinion as to whether it is at least as 
likely as not that each is due to his 
service connected schizophrenia reaction, 
paranoid type, disability, or some other 
diagnosed psychiatric or physical 
condition, to include his past stroke.  

Additionally, the examiner must note those 
psychiatric and cognitive symptoms that 
cannot be accurately classified as 
separate and distinct manifestations of 
any non-service connected psychiatric or 
cognitive conditions because they are 
overlapping symptoms of both the service 
and non-service connected disabilities.  
3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


